United States Court of Appeals
                                  FOR THE EIGHTH CIRCUIT
                                      ________________

                                         No. 02-3534
                                      ________________

Haiam Kamal Elfarra,                          *
                                              *
               Petitioner,                    *
                                              *     Petition for Review of an
       v.                                     *     Order of the Board of Immigration
                                              *     Appeals.
John Ashcroft, Attorney General of            *
the United States,                            *
                                              *           [UNPUBLISHED]
               Respondent.                    *
                                              *
------------------------------------------    *
                                              *
American Immigration Law                      *
Foundation,                                   *
            Amicus on Behalf                  *
            of Petitioner.                    *

                                      ________________

                                      Submitted: December 19, 2003
                                          Filed: January 22, 2004
                                      ________________

Before LOKEN, Chief Judge, WOLLMAN and HANSEN, Circuit Judges.
                            ________________

PER CURIAM.

     Haiam Kamal Elfarra petitions for review of an order of the Board of
Immigration Appeals (BIA) summarily affirming an Immigration Judge's (IJ's) denial
of her application for asylum and withholding of removal. After careful review of the
record, we deny the petition.

        Elfarra is a woman of Palestinian origin who was born in and lived in Saudi
Arabia. Elfarra is not a citizen of Saudi Arabia because Palestinians are not allowed
to become citizens. Elfarra argues that as a stateless Palestinian living in Saudi
Arabia, she suffered discrimination, harassment, and denial of educational and
employment opportunity on account of her Palestinian origin, and that she will suffer
this treatment again if removed from the United States. She argues that this treatment
amounts to a denial of her basic human rights so severe as to constitute persecution.
She also asserts that because she is Palestinian and does not have a valid reentry
permit or a valid sponsor in Saudi Arabia, she will not be allowed to enter the
country.

       We conclude that the denial of asylum and withholding of removal is supported
by substantial evidence. Even assuming that Elfarra's fears are objectively and
subjectively reasonable, the harms that she describes do not amount to persecution
under the Immigration and Nationality Act. "Persecution is the infliction or threat of
death, torture, or injury to one's person or freedom, on account of race, religion,
nationality, membership in a particular social group, or political opinion." Regalado-
Garcia v. I.N.S., 305 F.3d 784, 787 (8th Cir. 2002). Elfarra does not allege harm that
meets this definition. She alleges no threats, torture, physical injury, arrests, or
detention. She does allege a great deal of discrimination and numerous restrictions
on her educational and employment opportunities. However, we have held that being
denied the right to pursue the educational goals of one's choice and having economic
or professional hardship is not persecution. Feleke v. I.N.S., 118 F.3d 594, 598 (8th
Cir. 1997); Nyonzele v. I.N.S., 83 F.3d 975, 983 (8th Cir. 1996). See also Ahmed v.
Ashcroft, 341 F.3d 214, 217 (3d Cir. 2003) (holding that "widespread legal and
economic discrimination against [stateless] Palestinians" in Saudi Arabia does not
amount to persecution); Najjar v. Ashcroft, 257 F.3d 1262, 1291 (11th Cir. 2001)

                                          2
(holding that stateless Palestinians were not persecuted by being denied citizenship
and entry privileges by Saudi Arabia); Faddoul v. I.N.S., 37 F.3d 185, 188-91 (5th
Cir. 1994) (holding that Palestinian born in Saudi Arabia did not suffer persecution
where government denied him citizenship and discriminated against him).


      Because Elfarra cannot meet the standard for asylum, the IJ correctly denied
her request for withholding of removal. Regalado-Garcia, 305 F.3d at 788.
Furthermore, there was no abuse of discretion in the BIA's summary affirmance under
8 C.F.R. 1003.1(a)(7) (2003). Dominguez v. Ashcroft, 336 F.3d 678, 680 (8th Cir.
2003). Finally, we grant Elfarra's request to stay the voluntary departure period and
decree that it shall begin to run with the issuance of this court's mandate. See El
Himri v. Ashcroft, 344 F.3d 1261 (9th Cir. 2003).


      For the reasons stated, we deny the petition for review.
                       ______________________________




                                         3